internal_revenue_service number release date index number ---------------------------- --------------------- ----------------------------- ------------------------------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-123791-16 date date legend taxpayer ---------------------------------------------------------------------- ----------------------------- subsidiary parent company company company accounting firm hotel properties hotel properties individual individual state a state b date ------------------ --------------------------- --------------------------------------- ------------------------------------- -------------------------------------- ----------------------------------- ------------------------------------------------------------------------ ----------------------------------------- ---------------------------- -------------------- -------------- -------------- ---------------------------- plr-123791-16 date date date date date a b c d ------------------------ --------------------------- ---------------------- ---------------------- ---------------------- ---- ---- -- ---- dear ------------------------ this responds to a letter dated date submitted on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make an election under sec_856 of the internal_revenue_code to be treated as a real_estate_investment_trust reit facts taxpayer is a state a limited_liability_company that was formed on date to purchase from company and indirectly own through various single-member limited_liability companies a hotel properties which include b hotel properties and c hotel properties collectively hotel properties hotel properties are located in d states across the united sates taxpayer commenced operations on date taxpayer is owned by parent a joint_venture owned by various entities associated with company and company subsidiary is taxpayer’s corporate subsidiary hotel properties are operated and managed by an affiliate of company through subsidiary taxpayer represents that taxpayer and subsidiary timely filed form_8875 taxable_reit_subsidiary election to elect for subsidiary to be treated as a taxable_reit_subsidiary trs of taxpayer within the meaning of sec_856 taxpayer represents that it always intended that taxpayer would elect to be treated as a reit by filing form 1120-reit u s income_tax return for real_estate_investment_trusts for its initial taxable_year plr-123791-16 taxpayer represents that the limited_liability_company agreement for taxpayer specifically identifies taxpayer as the reit and provides that the reit will elect to be taxed as a real_estate_investment_trust under of the code the limited_liability_company agreement also provides that parent shall use commercially reasonable efforts to cause the reit to qualify for u s federal_income_tax treatment as a real_estate_investment_trust under sec_856 through of the code excerpts from the limited_liability agreement were submitted together with the ruling_request taxpayer has no employees pursuant to the joint_venture agreement for parent taxpayer’s manager a company affiliate is responsible for the day-to-day operations of the joint_venture this includes tax matters associated with taxpayer and other entities that are part of the joint_venture however company does not have an internal tax department company 3’s internal administrative staff members have a general understanding of reits but they are unfamiliar with the tax rules applicable to them company has thus engaged accounting firm to provide it with guidance on tax-related matters and assistance with tax compliance included within the scope of accounting firm’s engagement was the preparation of certain federal and state tax filings including extensions and returns for entities affiliated with the joint_venture company 3’s corporate controller individual was aware of the need to make an election for taxpayer to be treated as a reit individual is also vice president of taxpayer pursuant to its engagement accounting firm prepared forms application_for automatic_extension of time to file certain business income_tax information and other returns for the joint_venture entities with tax years ending on date to be filed electronically by their due_date date however due to an administrative oversight the form_7004 for taxpayer was not filed timely accounting firm believed the extension was timely filed electronically on date on date upon checking to confirm that the extensions had been submitted and accepted accounting firm determined that the extension for taxpayer had not been filed accounting firm then submitted the form_7004 on date and following this submission received confirmation of acceptance from the software however because the form_7004 was submitted after the filing deadline of date the extension request was late and was not accepted by the service shortly after the extension was filed on date it was identified that the election to treat taxpayer as a reit would also be late on date individual a partner in accounting firm's state b office discussed the missed election with accounting firm's national tax practice as well as the availability of relief to make the election after the due_date after learning that such relief was available individual spoke with individual at company during the course of this discussion individual made the determination to proceed with submitting a request for relief to make the late reit election pursuant to the authority of sec_301_9100-1 and sec_301_9100-3 taxpayer plr-123791-16 represents that if the requested relief is not granted by the time taxpayer’s tax_return is filed a form 1120-reit will nevertheless be filed with appropriate disclosure of this request and that therefore an amended_return will not be necessary if the requested relief is granted taxpayer makes the following additional representations to its knowledge taxpayer filed the request for relief before the failure to make the regulatory election was discovered by the service granting the relief will not result in taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than it would have had if the election had been timely made taking into account the time_value_of_money taxpayer does not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 at the time it requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer did not choose to not file the election taxpayer is not using hindsight in requesting relief no specific facts have changed since the due_date for making the election that makes this election advantageous to taxpayer the period of limitations on assessment under sec_6501 has not expired for taxpayer for the taxable_year in which the election should have been filed nor for any taxable_year s that would have been affected by the election had it been timely filed the affidavits required by sec_301_9100-3 were provided with taxpayer’s request law and analysis sec_856 provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such an election for a previous taxable_year and such election has not been terminated or revoked pursuant to sec_1_856-2 of the income_tax regulations the election shall be made by the trust by computing taxable_income as a reit in its return for the first taxable_year for which it desires the election to apply plr-123791-16 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election to mean an election whose due_date is prescribed by a regulation or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer's control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer's experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed of the required election but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301 c ii provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer's receipt of a ruling granting relief under this section plr-123791-16 conclusion based on the information submitted and the representations made we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to elect under sec_856 to be treated as a reit effective as of the first day of the taxable_year that commenced on date and ended on date this ruling is limited to the timeliness of the filing of taxpayer's election under sec_856 this ruling's application is limited to the facts representations code sections and regulations cited herein no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely _______________________________ jason g kurth assistant to the branch chief branch office of associate chief_counsel financial institutions products enclosures copy of this letter copy for sec_6110 purposes cc
